 



Exhibit 10.1

March 2, 2005

Michael R. Feigeles
181 Boulevard
Mountain Lakes, NJ 07046

RE: Ameritrade Holding Corporation (“Ameritrade”) Executive Employment
Agreement, Effective as of February 28, 2003 (the “Agreement”)

Dear Mike:

You and Ameritrade have agreed, effective March 1, to extend the Term of your
Agreement as defined in the Agreement, to March 31, 2005 (the “Extension”). All
of the rights and obligations under the Agreement will continue in full force
and effect through March 31, 2005.

Please sign this document (the “Letter Agreement”) in the space provided below
to evidence your agreement to the above. We will countersign and provide you a
copy for your records.

Sincerely,
Ameritrade Holding Corporation

         
By:
  /s/ Kurt Halvorson    

        Kurt Halvorson, EVP and Chief Administrative Officer

I understand and agree to the Extension and the terms of this Letter Agreement
after having sought counsel, at my discretion.

     
/s/ Michael R. Feigeles
  March 3, 2005
 
   
Michael R. Feigeles
  Date

